DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1, 3-5 and 8-9 is/are rejected under 35 U.S.C. 103 as being unpatentable over  CN 204169391 in view of CN 106667092.  CN’391 shows the use of a stackable chair that has independently extendable legs (2,3,4) with at least one actuator (5) to control movement thereof and internal memory within a system (9) for storing and transmitting data.  Regarding claims 4-5, the actuator controls the movement of the seat via the extendible legs as the legs move the seat moves. The movement of the rear or front legs in regards to the other of the rear and front legs allows the seat to pivot about a fulcrum (i.e., either the leading or rear edge).  Regarding claim 8, a display (the entire chair 1) presents an indication of the chair orientation.   CN’391 shows all of the teachings of the claimed invention except the use of a leg extension sensor measuring displacement of the legs relative to the seat.  CN’092 shows the use of a leg extension sensor measuring height of the seat (and inherently the displacement of the legs relative to the seat).  It would have been obvious to one of ordinary skill in the art at the time of the invention to modify .  
Claim(s) 1, 3-5 8-9 and 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Stechmann (2,722,970) in view of CN 204169391 and CN 106667092.  Stechmann shows the use of a stackable chair seat with a plurality of legs wherein each leg is independently extendable with regards to another leg.  The legs slope vertically from the seat which allows it to inherently fit laterally around the seat of an identical chair.  Stechmann shows the use of an actuator to control movement of the legs but fails to show the use of an actuator and internal memory with a system and a leg extension sensor for measuring displacement of the legs.  CN’391 shows the use of a stackable chair that has independently extendable legs (2,3,4) with at least one actuator (5) to control movement thereof and at least one sensor (8) for determining extension of the legs and internal memory within a system (9) for storing and transmitting data.   Regarding claims 4-5, the actuator controls the movement of the seat via the extendible legs as the legs move the seat moves.  The movement of the rear or front legs in regards to the other of the rear and front legs allows the seat to pivot about a fulcrum (i.e., either the leading or rear edge).  Regarding claim 8, a display (the entire chair of Stechmann) presents an indication of the chair orientation.   CN’092 shows the use of a leg extension sensor measuring height of the seat (and inherently the displacement of the legs relative to the seat).   It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the chair of Stechmann with the teachings of CN ‘391 and CN ’092, in order to allow for a more discrete adjustment of the chair to fit an occupant’s comfort while providing more stability.   
Claims 2 and 6-7 is/are rejected under 35 U.S.C. 103 as being unpatentable over CN’391 in view of CN ‘092 as applied to claim 1 above, and further in view of JP 2017-22309.  CN’391 .  
Claim(s) 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over CN’391 in view of CN’092.  CN’391 in view of CN ‘092 shows all of the teachings of the claimed invention and consequently the method steps as recited would have been incorporated within the use of the invention as taught by CN’391 in view of CN’092.

Response to Arguments
Applicant’s arguments with respect to claim(s) 1 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANTHONY D BARFIELD whose telephone number is (571)272-6852.  Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/ANTHONY D BARFIELD/Primary Examiner, Art Unit 3636                                                                                                                                                                                                        


adb
February 26, 2021